DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 line 9 and 10 recite “deliver asymptomatic electrical stimulation therapy to the diaphragm through the diaphragm in response to the cardiac event.” This recitation appears to be unclear. For the sake of prosecution, the examiner is considering this limitation to read as “deliver asymptomatic electrical stimulation therapy to the diaphragm through the diaphragm lead in response to the cardiac event. the dependent claims inherit the deficiency. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.






Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 7 recites “The implantable cardiac device of claim 6, wherein: the diaphragm lead is configured to be implanted at a location superior to the diaphragm.” This limitation has already been recited verbatim in claim 6 lines 2-3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.









Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani et al (U.S. Patent Application Publication Number: U.S. Patent Application Publication Number: US 2008/0288015 A1, hereinafter “Tehrani”) in view of Cho et al (U.S. Patent Application Publication Number: US 2013/0030488 A1, hereinafter “Cho”).
Regarding claim 1, Tehrani teaches an implantable cardiac device comprising: 
a diaphragm lead (e.g. 120 Fig 1) configured to be implanted on or adjacent a diaphragm (e.g. Fig.1 [0025]); and 
one or more cardiac leads configured to be implanted in or on a heart (e.g. 170 Fig 1, [0025]). 
While Tehrani further teaches that the diaphragm stimulation device 100 and the cardiac rhythm management (CRM) device 160 are two separate devices each comprising separate electrical circuit structure in separate housings, they also teach a processor configured to: detect a cardiac event in a cardiac cycle based on a signal sensed through the one or more cardiac leads, and deliver asymptomatic electrical stimulation therapy to the diaphragm through the diaphragm in response to the cardiac event ( i.e. adjusting diaphragmatic stimulation based on the cardiac signal e.g. Abstract, claim 1 [0027], [0031] Note: the claim does not specifically provide any limitations regarding the “ asymptomatic electrical stimulation therapy” being provided to the diaphragm and since Tehrani teaches providing stimulation based on the sensed cardiac rhythm they teach the claimed limitation).  
Tehrani does not specifically teach that the electrical circuit structures of the CRM device and the diaphragm stimulation device are in the same device so that the electrical circuit structure is configured to electrically couple with the diaphragm lead and the one or more cardiac leads
In a similar field of endeavor, Cho teaches a single medical device (i.e.  IMD 10 e.g. Fig.1) for stimulating the diaphragm muscle (e.g. [0037]) as well as the heart (e.g. [0035]).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tehrani so that the circuit structures of the diaphragm stimulation device and the cardiac rhythm management device of Tehrani are both located in the same medical device housing in order to provide the predictable results of reducing the bulkiness of the implantable devices and also making the system more robust.  
Regarding claim 2, Tehrani in view of Cho teaches the invention as claimed and Tehrani further teaches the one or more cardiac leads comprise a defibrillation lead  (e.g. [0025],[0026], i.e. the CRM device is configured as a defibrillator, Note: The claims are directed to an apparatus and therefore the placement of the defibrillation lead over the heart is considered as intended use) configured to be implanted over the heart and to deliver defibrillation energy pulses, and the electronics component is configured to be implanted subcutaneously and exterior to a thoracic cavity, and to deliver defibrillation energy pulses to the defibrillation lead.  
Regarding claim 3, Tehrani in view of Cho teaches the invention as claimed and Tehrani further teaches the diaphragm lead (e.g. 120, 130 Fig. 1. [0024] Note: The claims are directed to an apparatus and therefore the location of the diaphragm lead on an inferior side of the diaphragm is considered as intended use and since the electrode assemblies are capable of being positioned on the diaphragm they are capable of being positioned at a location inferior to the diaphragm) is configured to be implanted at a location inferior to the diaphragm.  
Regarding claim 4, Tehrani in view of Cho teaches the invention as claimed and Tehrani further teaches the one or more cardiac leads comprise a pacing lead configured to be implanted in the heart and to deliver pacing pulses, and the electronics component is configured to be implanted subcutaneously in a surgically created pocket, and to deliver pacing pulses to the pacing lead (e.g. [0025]).  
Regarding claim 5, Tehrani in view of Cho teaches the invention as claimed and Tehrani further teaches the diaphragm lead is configured to be implanted at a location superior to the diaphragm (i.e. electrode assemblies 130 are positionable on the diaphragm e.g. [0024] Note: The claims are directed to an apparatus and therefore the location of the diaphragm lead on the diaphragm is considered as intended use).  
Regarding claims 6 and 7, Tehrani in view of Cho teaches the invention as claimed and Tehrani further teaches the diaphragm lead is configured to be implanted at a location superior to the diaphragm (i.e. electrode assemblies 130 are positionable on the diaphragm e.g. [0024] Note: The claims are directed to an apparatus and therefore the location of the diaphragm lead on the diaphragm is considered as intended use), the one or more cardiac leads comprise a defibrillation lead configured to be implanted in the heart and to deliver defibrillation energy pulses, and the electronics component is configured to be implanted subcutaneously in a surgically created pocket, and to deliver defibrillation energy pulses to the defibrillation lead (e.g. [0025],[0026], i.e. the CRM device is configured as a defibrillator, Note: The claims are directed to an apparatus and therefore the placement of the defibrillation lead over the heart is considered as intended use).  
Regarding claims 8 and 9, Tehrani in view of Cho teaches the invention as claimed and Tehrani further teaches the asymptomatic electrical stimulation therapy is delivered in accordance with a diaphragmatic stimulation delay period derived from a plurality of cardia events that are detected by the electrical circuit structure ( e.g. [0025], the diaphragm stimulation is adjusted or turned off when defibrillation or anti-tachycardia pacing is occurring  due to errant cardiac events and therefore the asymptomatic electrical stimulation therapy is delivered in accordance with a diaphragmatic stimulation delay period derived from a plurality of cardia events that are detected by the electrical circuit structure).  
Regarding claims 11-13, Tehrani in view of Cho teaches the invention as claimed and Tehrani further teaches75VISCAR-1001 CIPCON2 the cardiac event in a cardiac cycle corresponds to an intrinsic ventricular event of an electrocardiogram resulting from an intrinsic, naturally conducting ventricular depolarization and  the electrical circuit structure is configured to deliver a ventricular pacing pulse through the cardiac lead, and the cardiac event in a cardiac cycle corresponds to a ventricular pacing spike of an electrocardiogram resulting from a delivery of a ventricular pacing pulse and the electrical circuit structure is configured to deliver a ventricular pacing pulse through the cardiac lead, and the cardiac event in a cardiac cycle corresponds to an evoked ventricular depolarization of an electrocardiogram, which depolarization results from and follows a delivery of a ventricular pacing pulse (e.g. [0024],[0031]).  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani et al (U.S. Patent Application Publication Number: US 2008/0288015 A1, hereinafter “Tehrani”) in view of Cho et al (U.S. Patent Application Publication Number: US 2013/0030488 A1, hereinafter “Cho”) and further in view of in view of Park et al (U.S. Patent Number: US 7467012 B1, hereinafter “Park”).
Regarding claims 14-16, Tehrani in view of Cho teaches the invention as claimed and while Tehrani teaches detecting a cardiac event based on a signal sensed through one or more cardiac leads, and delivering asymptomatic electrical stimulation therapy to the diaphragm through the diaphragm in response to the cardiac event as discussed above, they do not specifically teach that the cardiac event in a cardiac cycle corresponds to an intrinsic atrial event of an electrocardiogram resulting from an intrinsic, naturally conducting atrial depolarization and that the electrical circuit structure is configured to deliver an atrial pacing pulse through the cardiac lead, and the cardiac event in a cardiac cycle corresponds to an atrial pacing spike or an evoked atrial depolarization of an electrocardiogram resulting from a delivery of an atrial pacing pulse. In a similar field of endeavor Park teaches an implantable medical device for sensing an atrial event and delivering atrial pacing pulses through a cardiac lead (e.g. Col. 5 lines 59 Col. 6 line 22) and detect evoked responses (e.g.  col 9 line 58-65)  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the circuit structure of Tehrani in view of Cho to detect a cardiac event in a cardiac cycle that corresponds to an intrinsic atrial event of an electrocardiogram resulting from an intrinsic, naturally conducting atrial depolarization and deliver an atrial pacing pulse through the cardiac lead, detect an atrial pacing spike or an evoked atrial depolarization of an electrocardiogram resulting from a delivery of an atrial pacing pulse as taught by Park in order to provide the predictable results of a more effective and reliable therapy to the patient.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



















Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 9498625 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to an implantable device comprising a diaphragm lead configured to be implanted on or adjacent a diaphragm; one or more cardiac leads configured to be implanted in or on a heart; and an electronics component having an electrical circuit structure configured to electrically couple with the diaphragm lead and the one or more cardiac leads, the electrical circuit structure configured to: detect a cardiac event in a cardiac cycle based on a signal sensed through the one or more cardiac leads, and deliver asymptomatic electrical stimulation therapy to the diaphragm through the diaphragm in response to the cardiac event which is similar to claims 1-10 which are also directed to an implantable medical system comprising: bimodal electrode structure, placeable in contact with a selected surface region of a subject's diaphragm at a location out of contact with the subject's heart, and having one operating mode for sensing cardiac-cycle electrical activity discernible at the selected surface region, and another, independent, operating mode for applying asymptomatic electrical stimulation to the diaphragm at the selected surface region; and electrical circuit structure operatively connected to the electrode structure for receiving therefrom information corresponding to the subject's cardiac-cycle electrical activity sensed by the electrode structure, the electrical circuit structure operable to note a presence of a valid electrical V-event in such received cardiac-cycle electrical-activity information, and to deliver asymptomatic, cardiac-cycle-synchronized, electrical stimulation through the electrode structure to the diaphragm in a predetermined timed relationship to the valid electrical V-event, the electrical stimulation for a purpose of triggering a biphasic motion of the diaphragm, which biphasic motion comprises a caudal motion of the diaphragm followed by a cranial motion of the diaphragm. Further the dependent claims of the current application are similar to the dependent claims of the current application are similar to the claims of U.S. Patent No. US 9498625 B2.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 and 26-32 of U.S. Patent No. US 10335592 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to an implantable device comprising a diaphragm lead configured to be implanted on or adjacent a diaphragm; one or more cardiac leads configured to be implanted in or on a heart; and an electronics component having an electrical circuit structure configured to electrically couple with the diaphragm lead and the one or more cardiac leads, the electrical circuit structure configured to: detect a cardiac event in a cardiac cycle based on a signal sensed through the one or more cardiac leads, and deliver asymptomatic electrical stimulation therapy to the diaphragm through the diaphragm in response to the cardiac event which is similar to claims 10-18 and 26-32 which are also directed to an implantable medical device comprising: one or more electrodes configured to sense a plurality of cardiac events directly from a diaphragm; and at least one electrical circuit structure configured to: for each of the sensed cardiac events, determine whether the sensed cardiac event represents a valid cardiac event or a non-valid cardiac event; establish a diaphragmatic stimulation delay period based on a plurality of sensed cardiac events that are determined to be valid; and deliver asymptomatic electrical stimulation therapy directly to the diaphragm through the one or more electrodes based on the established diaphragmatic stimulation delay period. Further the dependent claims of the current application are similar to the dependent claims of the current application are similar to the claims of U.S. Patent No. US 10335592 B2.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 11147968 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to an implantable device comprising a diaphragm lead configured to be implanted on or adjacent a diaphragm; one or more cardiac leads configured to be implanted in or on a heart; and an electronics component having an electrical circuit structure configured to electrically couple with the diaphragm lead and the one or more cardiac leads, the electrical circuit structure configured to: detect a cardiac event in a cardiac cycle based on a signal sensed through the one or more cardiac leads, and deliver asymptomatic electrical stimulation therapy to the diaphragm through the diaphragm in response to the cardiac event which is similar to claims 1-16 which are also directed to an implantable medical device comprising: a lead including a first electrode and a second electrode spaced apart to form a bipolar electrode arrangement configured to be implanted on or adjacent a diaphragm; and a component assembly configured to be implanted on or adjacent the diaphragm and to electrically and mechanically couple to the lead, the component assembly including an electrical circuit structure; wherein the electrical circuit structure is configured to: detect a cardiac event in a cardiac cycle based on a signal sensed through a unipolar electrode arrangement, and deliver asymptomatic electrical stimulation therapy directly to the diaphragm through the bipolar electrode arrangement in response to the cardiac event. Further the dependent claims of the current application are similar to the dependent claims of the current application are similar to the claims of U.S. Patent No. US 11147968 B2.
 While no prior art rejection is provided for claim 10, it is not indicated as allowable due to the double patenting rejections discussed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirschberg et al (U.S. Patent Number: US 5814086, hereinafter “Hisrchberg”) teaches a system and method of delivering electrical stimulation to a diaphragm of a patient in response to detection of a tachycardia status of a heart detected from a heartbeat signal of the patient’s heart.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792